             Case 1:19-cv-00049-MMS Document 1 Filed 01/07/19 Page 1 of 5

        In the United States Court of Federal Claims

                                                       )
         3i,. ' 2 '.'Z                                 )
           ' J./,.- z4 y'.2-                           )
                                                       )
                             Plaiafis),                J)      C"* no.
                                                       )          JudSe
                                                       ,
    TMUNIIEDSTAITS.
                     I)eftn&nL                         )
 7'/ ,/ zce ,/ A.,/- ^ A-/-                            )
ft,--y 2art-/1, Oc,-o'*-
Eo.a,r'4 /t217/,         r'/*att--
                             r'                 COMPLAINT
Your complaint must be dearly handwtitten or typewdu€n, and you must sign. and dedare under
penalty ofperjury that the facts are correct. Ifyou need additional space, you may use another blank
Page.

If you intend to proceed without the prqnyment 6f frli-g frc,      (in fuma Wper*; W>, pursuant to
28 U.S.C. $ 1915, you      nust file along with your complaint an ap'plication to proceed IFP.
1   .   JURISDICTION.        State   tle grormds f6 filing this case in the United Sates Court of Federal
        Claims. The United States      Cout of Federal Claims has limited juridiction (w a.g., 2E U.S.C.
        $$ l4er-1509).

               -te a44ard                  J.r--.2/1<-/




                                                                                                            A-5
            Case 1:19-cv-00049-MMS Document 1 Filed 01/07/19 Page 2 of 5

2. PAIIIES
PtaimiE    .Tad4A 2. r.z-                        . Esides   at
                                                                                (Sdrtt Addrrs6)



                  (City, State, aP   Code)                                  Ud€Ph@e.Nulb€r)
                                                                            (Id€ph@e


If more than one plaintiff, provide the same information for each plaintiffbelow.




RELATED CASES. Is this           case   directlf relalld to an;Sndine or prwiously filed      cases   in the
United States Court of Federal       Claims? (_) Yes Q)No
Ifyes, please list fte case(s) below, indurting case number{s):



3.   STAIEMEYT OF IgE CX-AIM- State as bdefly as Posshle the .frcts of your case. Describe
     how the Unied States is involved You must state exaaly what tLe Ulited States di4 or failed
     to do, that has caused you to initiate this legal action. Be as specific   as possible aad use
     additional paper as aec€ssary.
       Case 1:19-cv-00049-MMS Document 1 Filed 01/07/19 Page 3 of 5

4. nEI.IEt   ei€ffy strE €m.rty   rtd   you   T.rfi   rhe cotrtrt fr| do   tir yqr-




                                                                                      4.7
    Case 1:19-cv-00049-MMS Document 1 Filed 01/07/19 Page 4 of 5
DUnIU9 ruC.sct, tvlaUirgEr
Bel-Aire Apartments
2021 N. leffersonSt,#3
Hobbs, NM 88240


Thorent LLC., Owner
Bel Aire Apartments DB.{ Centerline }{ortgage Capital Inc-
I l50l Outlook Sq€et Suite 300
Overland Parlc KS 6621 !

Terry. Parent, Os'ner
I 1501 Outlook Street, Suite #30O
Overland Park KS 6621 I


The follorving is a brief and concise statement ofthe facts regarding the alleged
violation:

Complainant feels he was subjected to different terms, conditions, privileges, or
services and facilities, refused rental, refused a reasonable accommodation, and
suffered harassment due to his disability. complainant is a veteran with two emotional
support animals prescribed by the VA Medical Center. On July 30,2015, complainant
moved into the Bel-Aire Apartments. At that time, he had one Service Animat (dog)
approved by a prior manager. Respondent and Manager, Bonnie Hiesel, has been the
new manager for one year. On May 24,2018, complainant obtained a new dog as an
additional Service Animal. He did not obtain his VA letter for it being a Service
Animal until after the weekeod- On Saturday, May 26,2018, complainant was walking
his new dog on the property. Bonnie Hiesel saw the dog and immediately gave
the complainant 30 days to get rid of the dog or be evicted. Complainant told Bonnie
Hiesel that he was going to provide a letter from the VA stating the new dog was also a
Service Animal. Bonnie Hiesel told the complainant that she did not carc and since
he did not get prior permission to get a second Service Animal' that he would
be evicted. Complainant located the owner of the Property, Respondent, Terry Parent'
who told him to "Get rid of the dog, or we rvill evict you- You are not a United States
Veteran. I do not believe 1'ou. You are trying to defraud the U. S. Military!" Once
complainant obtained the letter from the VA showing his new dog to be a Service
Animal, he tried to provide it to the respondent(s). Complaint's rcquest to be allowed to
keep his second Service Animal was ignored.

On May 3t, 2018, conrplainant was threatened by two of his neighbors. They live in
Apartments 12 ard29. When complainant told Bonnie Hiesel of his concems, she
stated, "I krow who they are, and do not call the police. I will handle it." Complainant
believes rhat Bonnie Hiesel is friends with those two tenants causing her to ignore
his concerns about their actions.
            Case 1:19-cv-00049-MMS Document 1 Filed 01/07/19 Page 5 of 5
        14,ZA|S. Complainanibelie'es be was subjt'tetlto this discriminatory Eeatment,
        refused his reasonable accommodation request, and evicted due to his disability.


g.      Tr€-m$ recfnt-date         on shich the alleged discrimination occurrcd:

        Jut3'   lQ 2018, aod   is cootinuiog.


 10.    T3pes of Federal Funding ldentified:      r/a

 11.    Theactsallegedinthiscomplain!ifproven,mayconstituteaviolationofthe
        following sections:

        8(Xa or f, 8Mb or f, S I 8, 804(0( I )' 80a(f (2), and 804f38 of Title VItr of the Civil
        Rights Act of l!68 as gFendedby-theFair Hogqng:Act.of 1988-             '':-'  -


Please sign and date this   form:

Idecl.reunderp€tralt!ofperjurythatlhavereadthisconplehtfnctnilingrayettectrments)endthatit




                                                Date


NOTE:HIJDWILLFURNISSACOPYOFIEISOOMPII\INTmTIIEPTRSON
OR ORGANIT,I\'TION AGNNST WEOM IT IS FILED.
